                                                                ARIEL E. STERN, ESQ.
                                                            1   Nevada Bar No. 8276
                                                                REX D. GARNER, ESQ.
                                                            2   Nevada Bar No. 9401
                                                                AKERMAN LLP
                                                            3   1635 Village Center Circle, Suite 200
                                                                Las Vegas, NV 89134
                                                            4   Telephone: (702) 634-5000
                                                                Facsimile: (702) 380-8572
                                                            5   Email: ariel.stern@akerman.com
                                                                Email: rex.garner@akerman.com
                                                            6
                                                                Attorneys for Plaintiffs Ditech Financial LLC
                                                            7   f/k/a Green Tree Servicing LLC and Federal
                                                                National Mortgage Association
                                                            8
                                                                                             UNITED STATES DISTRICT COURT
                                                            9
                                                                                                     DISTRICT OF NEVADA
                                                           10
              TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                           11
                                                                 DITECH FINANCIAL LLC F/K/A GREEN                      Case No.:     3:16-cv-00227-MMD-WGC
                 1635 Village Center Circle, Suite 200




                                                                 TREE SERVICING LLC AND FEDERAL
                     LAS VEGAS, NEVADA 89134




                                                           12
                                                                 NATIONAL MORTGAGE ASSOCIATION;
AKERMAN LLP




                                                           13                                                          STIPULATION AND ORDER TO
                                                                                               Plaintiff,              CONSOLIDATE RESPONSE AND
                                                           14    vs.                                                   REPLY AND EXTEND DEADLINES TO
                                                                                                                       FILE RESPONSE/REPLY BRIEF
                                                           15    TBR I, LLC; STONEFIELD II HOMEOWNERS                  SUPPORTING SUMMARY JUDGMENT
                                                                 ASSOCIATION,                                          MOTION (First Request)
                                                           16
                                                                                               Defendants.
                                                           17

                                                           18          Ditech Financial LLC f/k/a Green Tree Servicing LLC and Federal National Mortgage

                                                           19   Association (Plaintiffs), Stonefield II Homeowners Association (Stonefield), and Airmotive

                                                           20   Investments LLC (Airmotive), by and through their respective counsel of record, stipulate as follows:

                                                           21          1.     On November 20, 2018, Plaintiffs filed a motion for partial summary judgment [ECF

                                                           22   #60]. A response was due on December 11, 2018.

                                                           23          2.     On December 11, 2018, the parties stipulated to extend the responsive deadline for 30

                                                           24   days [ECF #62].

                                                           25          3.     This Court granted the parties' stipulation, and ordered that any opposition to the

                                                           26   motion would be extended until January 11, 2019 [ECF #64]

                                                           27

                                                           28
                                                                                                                   1
                                                            1          4.     On December 12, 2018, Stonefield filed a response to Plaintiffs' motion for summary

                                                            2   judgment [ECF No. 63] and Plaintiffs filed their reply on December 21, 2018 [ECF No. 66].

                                                            3          5.     As a result of the holidays and family obligations, and that Airmotive's counsel had

                                                            4   been required to prepare several appellate briefs and respond to numerous summary judgment motions

                                                            5   filed in various cases, Airmotive's counsel and Plaintiffs' counsel stipulated to extend Airmotive's

                                                            6   response deadline [ECF No. 67].

                                                            7          6.     This Court granted the parties' stipulation, and ordered that Airmotive's deadline to

                                                            8   file an opposition to the motion would be extended until January 25, 2019 [ECF No. 68].

                                                            9          7.     On January 25, 2019, Airmotive filed its response to Plaintiffs' motion for partial

                                                           10   summary judgment [ECF No. 69]. Plaintiffs' reply is due February 8, 2019.
              TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                           11          8.     Also on January 25, 2019, Airmotive filed its own motion for partial summary
                 1635 Village Center Circle, Suite 200
                     LAS VEGAS, NEVADA 89134




                                                           12   judgment [ECF No. 70]. Plaintiffs' response is due February 15, 2019.
AKERMAN LLP




                                                           13          9.     The parties stipulate that Plaintiffs will file a consolidated response and reply to include

                                                           14   a response to Airmotive's motion for partial summary judgment and a reply supporting Plaintiffs' own

                                                           15   motion for partial summary judgment.

                                                           16          10.    The parties stipulate Plaintiffs shall file their consolidated response/reply by February

                                                           17   15, 2019.

                                                           18          11.    This is the first request for an extension of time on Plaintiffs' reply deadline.

                                                           19   ///

                                                           20   ///

                                                           21   ///

                                                           22   ///

                                                           23   ///

                                                           24   ///

                                                           25   ///

                                                           26   ///

                                                           27   ///

                                                           28
                                                                                                                 2
                                                                  Case 3:16-cv-00227-MMD-WGC Document 71 Filed 02/08/19 Page 3 of 3




                                                            1          12.    The parties agree this extension is not intended to cause delay or prejudice, but to

                                                            2   accommodate counsel's schedule and to preserve counsel and judicial resources by consolidating the

                                                            3   response and reply.

                                                            4

                                                            5   DATED: February 8, 2019                            DATED: February 8, 2019

                                                            6
                                                                  AKERMAN LLP                                      TYSON & MENDES LLP
                                                            7
                                                                  /s/ Rex D. Garner______________________           /s/ Christopher A. Lund_____________________
                                                            8     ARIEL E. STERN, ESQ.                             THOMAS E. MCGRATH, ESQ.
                                                                  Nevada Bar No. 8276                              Nevada Bar No. 12435
                                                            9     REX D. GARNER, ESQ.                              CHRISTOPHER A. LUND
                                                                  Nevada Bar No. 9401                              Nevada Bar No. 12435
                                                           10     1635 Village Center Circle, Suite 200            3960 Howard Hughes Parkway, Suite 600
                                                                  Las Vegas, NV 89134                              Las Vegas, Nevada 89169
              TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                           11
                 1635 Village Center Circle, Suite 200




                                                                  Attorneys for Plaintiffs Ditech Financial LLC Attorneys for Stonefield II Homeowners Association
                     LAS VEGAS, NEVADA 89134




                                                           12     f/k/a Green Tree Servicing LLC and Federal
AKERMAN LLP




                                                                  National Mortgage Association
                                                           13

                                                           14     ROGER P. CROTEAU & ASSOCIATES, LTD.
                                                           15     /s/ Timothy E. Rhoda
                                                                  ROGER P. CROTEAU, ESQ.
                                                           16     Nevada Bar No. 4958
                                                                  TIMOTHY E. RHODA, ESQ.
                                                           17     Nevada Bar No. 7878
                                                                  9120 W. Post Road, Suite 100
                                                           18     Las Vegas, Nevada 89148
                                                           19     Attorneys for Airmotive Investments, LLC
                                                           20
                                                                                                              ORDER
                                                           21
                                                                       IT IS SO ORDERED.
                                                           22

                                                           23                                                UNITED STATES DISTRICT JUDGE
                                                           24
                                                                                                              February 11, 2019
                                                           25                                                DATED
                                                           26

                                                           27

                                                           28
                                                                                                               3
